Greenbaum, J. (concurring).
The stairway upon which plaintiff' tripped led directly to defendant’s station at One Hundred and Fifty-fifth street and constituted an entrance thereto. Such a condition could not have existed without the consent of defendant. Indeed, the various stairways that led to the station, most of them concededly the property of defendant, had the same general appearance. ¡Notices and signs on the defendant’s structure directed and advised passengers as to the use of the stairways, including the one in question, as means of ingress to and egress from defendant’s station.
Plaintiff’s case, therefore, presented prima facie a situation from which it might be inferred that the defendant corporation, which admittedly operated the railroad upon which plaintiff was a passenger, also maintained the defective stairway used by him as a passenger when he stumbled.
Defendant argues that the evidence introduced by it conclusively established that it did not own or maintain this stairway, but that it was the property of and was maintained by the city of ¡New York.
The only testimony of defendant bearing upon these points was that furnished by one McManus, a clerk employed by the city of ¡New York in the bureau of highways, and one Reeves, an assistant engineer employed by the defendant.
The former, on his direct examination, testified that the city of ¡New York constructed this stairway, kept it in repair and swept it from time to time.
Hpon his cross-examination, it developed that he had never seen anybody repair or sweep it; that he had no personal knowledge as to whether the city or the defendant had constructed it and that all his testimony, upon the matters referred to, was pure hearsay.
*507The testimony of the witness Beeves was no more valuable or enlightening than was that of McManus. Beeves’ testimony, however, was very illuminative in other respects. It •established the fact that, prior to 1896, the defendant maintained stairways which it had constructed and that, by reason of the viaduct built by the city at One Hundred and Fifty-fifth street, it became necessary to rearrange and reconstruct two of the stairways, of which the stairway in •question was one, to adapt them to the changed conditions and that the new stairways were built under a written contract between the city of Hew York and the defendant which either provided that the city should build them or pay defendant for building them.
The contract was not produced nor was any explanation proffered for its nonproduction.
Á legal inference was, therefore, properly deducible that the ownership in defendant of the original stairways, for which the new ones were substituted, continued in the new •stairways, in part or whole, and that the original obligation of defendant to maintain them in good repair still subsisted.
It was peculiarly within the power of the defendant to produce convincing and incontrovertible proof of the actual facts as to the ownership and maintenance of the stairway, and its failure to do so would scarcely warrant the court in "indulging in ingenious and subtle inferences favorable to the defendant in respect of these matters.
It seems to me wholly unnecessary to discuss the rights of ■defendant upon an assumed state of facts that it did not own mor in anywise control the stairway.
The judgment should be affirmed, with costs.
Judgment affirmed, with costs.